IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


JAMES A. ZACHMAN,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )      C.A. No. 9729-VCG
                                                   )
REAL TIME CLOUD SERVICES,                          )
LLC, SANGEETA CHHABRA, and                         )
CBS ACCOUNTING PVT LTD.,                           )
                                                   )
                Defendants,                        )
                                                   )
REAL TIME DATA SERVICES,                           )
LLC,                                               )
                                                   )
                Intervenor/Defendant.              )


                             ORDER AND FINAL JUDGMENT


         WHEREAS, on March 31, 2020, the Court issued a Memorandum Opinion

finding that the Defendants were liable to the Plaintiff for a breach of fiduciary duty,

and that the damages for the breach were “$173,000 plus interest at the legal rate” 1;

         WHEREAS, as noted in the Memorandum Opinion, the Plaintiff did not

successfully argue that certain of the Defendants, Real Time Cloud Services, LLC,




1
    Zachman v. Real Time Cloud Servs., LLC, 2020 WL 1522840, at *20 (Del. Ch. Mar. 31, 2020).
and Intervenor-Defendant Real Time Data Services, LLC, owed fiduciary duties to

the Plaintiff2;

          IT IS HEREBY ORDERED this 22nd day of July, 2020 as follows:

          1.      Judgment is entered in favor of Plaintiff James A. Zachman and against

Defendants Sangeeta Chhabra and CBS Accounting Private Limited in the amount

of $173,000, together with pre-judgment interest in the amount of $73,805 to the

date of the Memorandum Opinion, and interest thereafter at the legal rate until the

judgment is paid;

          2.      Defendants Sangeeta Chhabra and CBS Accounting Private Limited

shall also pay Plaintiff his court costs in the amount of $9,049. Plaintiff’s further

requests for costs related to expert witness fees are not substantiated with regard to

appearance at trial and are denied. Any further requests for reimbursement of costs

and fees are denied.



                                                          /s/ Sam Glasscock III
                                                            Vice Chancellor




2
Id. at *14 n.178.